Citation Nr: 0610047	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  05-34 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1940 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In February 2006, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge sitting at the St. 
Petersburg RO.


REMAND

Here, the veteran is claiming entitlement to service 
connection for COPD as due to asbestos exposure during the 
first six years of his active service.  The veteran entered 
active service in September 1940.  Records show that he was 
assigned to the U.S.S. Philadelphia from November 1940 to 
June 1946.  The veteran's allegations of asbestos exposure 
include being ordered to strip asbestos covered pipes.  It 
was also indicated that he had asbestos exposure while 
working as a laundry worker during this time.  

A June 2004 letter from Dr. Frederick L. Trent stated that 
the veteran had coal workers pneumoconiosis, pulmonary 
fibrosis, COPD, and asbestosis.  In a February 2006 letter, 
Dr. Trent stated that the veteran had multiple medical 
problems, including COPD and coal workers pneumoconiosis.  
Dr. Trent also stated that the veteran had a chest X-ray that 
was consistent with asbestos exposure and that his current 
pulmonary function studies demonstrated severe chronic 
obstructive lung disease.  

The veteran has not been afforded a VA examination.  VA's 
duty to assist the veteran includes obtaining a thorough and 
contemporaneous examination in order to determine the nature, 
etiology, and extent of the veteran's disabilities.  See 38 
U.S.C.A. § 5103A (West 2002); Green v. Derwinski, 1 Vet. App. 
121 (1991). Accordingly, the veteran is to be afforded a VA 
examination to determine whether his currently diagnosed COPD 
is due to in-service asbestos exposure.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is to provide an opinion as to 
whether the veteran's currently diagnosed 
COPD is at least as likely as not (50 
percent probability or greater) related 
to his service and any possible asbestos 
exposure therein.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
scheduled examination, and the examiner 
should acknowledge such review in the 
examination report.

2.  Readjudicate the issue on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


